Citation Nr: 1733056	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-28 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to May 19, 2016, and in excess of 20 percent from that date, for lumbar facet arthropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to February 1977, February 1977 to February 1980, and from December 1980 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for lumbar facet arthropathy and assigned an evaluation of 10 percent.  In a February 2017 decision, the rating was increased to 20 percent, effective May 19, 2016.


FINDINGS OF FACT

1.  Prior to May 19, 2016, the Veteran's lumbar facet arthropathy was characterized by forward flexion of the thoracolumbar spine to 90 degrees and pain.

2.  From May 19, 2016, the Veteran's lumbar facet arthropathy has been characterized by forward flexion of the thoracolumbar spine to 50 degrees, guarding severe enough to result in abnormal gait or abnormal spinal contour, and pain and lack of endurance that significantly limits functional ability with repeated use over time.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent prior to May 19, 2016 for lumbar facet arthropathy have not been met, and the criteria for an evaluation of 40 percent from May 19, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

This claim arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist in this case, the Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in conjunction with his claims.  Overall, the examiners provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Increased Evaluations

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2016).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2016).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking an initial evaluation in excess of 10 percent prior to May 19, 2016, and in excess of 20 percent from that date.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not specifically contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In September 2010 the Veteran had a VA spine examination at which he complained of daily moderate low back pain along with stiffness, spams, and intermittent radiation down the left leg.  He reported flare-ups occurred weekly that were severe and were precipitated by heavy lifting and excessive motion.  There was a 75 percent limitation of motion during flare-ups according to the Veteran.  The Veteran had pain on heavy lifting.  The examiner noted that the Veteran did not have incapacitating episodes of spine disease.

On examination the appearance of the spine was normal.  Gait was abnormal but there were no spasms, guarding, or tenderness severe enough to be responsible for abnormal gait or abnormal spinal contour.  There was also not abnormal spinal curvature such as scoliosis, reverse lordosis, or abnormal kyphosis.  Forward flexion was 0 to 90 degrees, and the combined range of motion of the thoracolumbar spine was 215 degrees.  X-rays showed moderate facet joint arthropathy at L4-5 and L5-S1.

At September 2011 VA treatment the Veteran complained of left side low back pain.  Earlier in the week he was leaning down and felt an immediate, excruciating pain, and he had been in pain since then.  Subsequent VA treatment records show complaints of back pain.  

In September 2012, the Veteran's supervisor wrote that the Veteran was getting worse with discomfort and pain.  The Veteran had recently taken time off under the Family and Medical Leave Act due to continued discomfort and pain.  The Veteran used a back brace to assist him in getting through his workday.  It was getting difficult for the Veteran to perform to his normal standards.  

A VA physician wrote in October 2012 that the Veteran's back pain was getting worse, which limited his activity.  It was noted that the Veteran had had chronic low back pain since his time in the military.  The back pain was getting worse, which limited his activity.  The Veteran had tried multiple medications and physical therapy without any relief.

The Veteran complained of low back pain exacerbation at May 2013 VA treatment.  He was given a "work excuse" for the next three days.  At February 2014 VA treatment the Veteran said that he was having a flare-up of his chronic back pain that consisted of shooting pain down the backs of the legs.  This was consistent with past flares.  An MRI from March 2014 VA treatment showed moderate degenerative changes in the lumbar spine.  A February 2016 MRI of the lumbar spine showed no interval change from the March 2014 MRI.

The Veteran underwent another VA examination on May 19, 2016, at which time he was diagnosed with lumbosacral facet arthropathy.  He said that since his last VA examination his back pain had progressed to the point that it was nearly constantly present and was moderate to severe.  There was radicular pain into the left leg.  Every other month his low back pain caused him to have to skip work for two to three days.  During those days he stretched, used a TENS unit, lidocaine cream, and heating pad, and he severely curtailed his activities.  The Veteran said that he was unable to lift heavy objects, stand for more than 30 minutes, or do yard work.  

On examination, forward flexion of the thoracolumbar spine was 0 to 50 degrees and the combined range of motion was 163 degrees.  Pain was noted on the examination but did not result in or cause functional loss.  The Veteran had guarding that resulted in abnormal gait or abnormal spinal contour.  There was mild radiculopathy and numbness to the left lower extremity.  The examiner felt that the Veteran did not have IVDS of the thoracolumbar spine.

The Veteran did not qualify for an evaluation in excess of 10 percent prior to May 19, 2016.  Forward flexion of the thoracolumbar spine at the September 2010 VA examination was to 90 degrees, while a 20 percent evaluation requires that forward flexion be limited 60 degrees.  Furthermore, the combined range of motion was 215 degrees, while a 20 percent evaluation requires that it not be greater than 120 degrees, and there was not muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Regarding the period from May 19, 2016, the Veteran does not qualify for an evaluation in excess of 20 percent under the General Rating Formula because forward flexion is not limited to 30 degrees or less and there any not ankylosis of the thoracolumbar spine.  See id.  At the May 2016 VA examination forward flexion of the thoracolumbar spine was to 50 degrees. 

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation of motion diagnostic codes.  While the treatment record show some flare-ups related to the back, for the period prior to May 19, 2016, the currently assigned 10 percent evaluation contemplates these limitations.  In this regard, at the September 2010 VA examination there was objective evidence of pain following repetitive motion.  However, there was not additional limitation after three repetitions.

However, for the period from May 19, 2016, the weight of the lay and medical evidence shows that the Veteran has such disabling pain or functional impairment resulting from his lumbar spine disability to warrant a higher ratings under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, 8 Vet. App. at 202.  The May 2016 examiner felt that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups and that pain and lack of endurance significantly limits functional ability with repeated use over time.  The Board also notes that the Veteran experiences limited motion that is more than the minimum limitation required for a 20 percent rating.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that the evidence demonstrates that the evaluation for the Veteran's lumbar spine disability should be increased to 40 percent.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. § 4.71a, Diagnostic Codes 5242.  The Veteran is not entitled to an evaluation in excess of 40 percent.  The May 2016 VA examiner noted that there was no additional loss of function or range of motion after three repetitions.  See id.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record does not reflect he is unemployable due to his service-connected lumbar facet arthropathy.  The September 2010 VA examiner noted that the Veteran was employed full-time as a custodian.  It was further noted that the Veteran had lost two weeks of work due to back pain in the past year, and he had problems with lifting and carrying due to his back condition.  At April 2014 VA treatment the treating provider filled out paperwork stating that the Veteran had work limitations due to his back.  The Veteran said at the May 2016 VA examination that every other month his low back pain caused him to have to skip work for two to three days.  It was noted that he could only do sedentary work and was retiring early from his job as a custodian because he could no longer tolerate the back pain that the work caused.  While the record shows that the Veteran can no longer perform physical labor due to his back disability, the May 2016 examiner felt that he could perform sedentary work and the Veteran has not asserted that he is precluded from all work because of this disability.  Therefore, consideration of a TDIU is not warranted.

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected lumbar facet arthropathy, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 













ORDER

An initial evaluation in excess 10 percent prior to May 19, 2016,  for lumbar facet arthropathy is denied.

Entitlement to an evaluation of 40 percent, but not greater, for lumbar facet arthropathy from May 19, 2016, is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


